DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The response filed 5/12/2022 cancels all previous claims and presents new claims 36 - 66. Examiner finds that new claims 36 - 48 are directed towards invention I (original claims 1 - 25) as set forth in the Restriction Requirement mailed 5/14/2021. invention 1 was elected by applicant in the reply filed on 8/13/2021, and applicant has received an action on the merits for elected invention I.
With respect to new claims 56 - 66, elected invention I and the invention of new claims 56 - 66 are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case: (1) the inventions as claimed have a materially different design; (2) the inventions as claimed do not encompass overlapping subject matter (i.e., elected invention I as claimed in claim 36 would not infringe the invention of new claim 56, and the invention of new claim 56 would not infringe elected invention I as claimed in claim 36); and (3) there is nothing of record to show them to be obvious variants. 
Restriction for examination purposes is proper because the inventions are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reasons apply:
the inventions require a different field of search (i.e., searching different classes/subclasses or different search queries). In particular, the invention of new claims 56 - 66 would require search queries directed towards specific structural relationships involving relative positioning of the conductive plate, condenser, coil, dielectric material, piezo-element, acoustic lens, and pad (lines 6 - 15), whereas elected invention 1 does not require such queries. Similarly, elected invention 1, as currently claimed in claim 36, requires specific queries directed towards an inductance element that is connected in series with a condenser and adjusts a magnitude or a duration of the pulse of electric current discharged by the condenser, whereas the invention of new claims 56 - 66 does not require such queries.
the prior art applicable to one invention would not likely be applicable to the other invention 
the inventions are likely to raise different non-prior art issues under 35 U.S.C 112. 
Claims 56 - 66 are therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/13/2021. 
To summarize, claims 56 - 66 are withdrawn as being drawn to a nonelected invention. Claims 36 - 48 have been examined. 

Claim Objections
Claims 42, 48, and 53 - 55 are objected to because of the following informalities:  
Claim 42 is objected to because the word “coil” in “plurality of oil” should be pluralized.
Claim 48 is objected to because “the shock wave” in line 8 should be amended to refer to “the at least one shock wave.” 
Claim 53 is objected to because “the shock wave” in line 2 should be amended to refer to “the at least one shock wave.” 
Claim 54 is objected to because “the shock wave” in line 2 should be amended to refer to “the at least one shock wave.” 
Claim 55 is objected to because “the shock wave” in line 2 should be amended to refer to “the at least one shock wave.” 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Such claim limitation(s) is/are: “inductance element comprising a coil … wherein the inductance element … adjusts a magnitude or a duration of the pulse of electric current discharged by the condenser” in claim 36 (lines 4 - 8) and all claims depending therefrom. The generic placeholder is the word “element.” The functional language is “adjusts a magnitude or a duration of the pulse of electric current discharged by the condense.” The word “inductance” is a non-structural pre-modifier. Moreover, neither claim 36 nor any claim depending therefrom recites sufficient structure to achieve the claimed function of “adjust[ing] a magnitude or a duration of the pulse of electric current discharged by the condenser.” For example, although claim 36 recites that the inductance element comprises a coil, those of ordinary skill in the art understand that a coil/inductor functions to transmit current, and that the duration and magnitude of the current transmitted by the coil/inductor are specific to and dictated by the geometry of the coil/inductor. Those of ordinary skill in the art would not understand how a coil/inductor may perform a step of ‘adjusting’ duration and magnitude of electric current. The recited coil is therefore not sufficient structure to perform the claimed function of “adjust[ing] a magnitude or a duration of the pulse of electric current discharged by the condenser.” Similar logic applies to claim 42, which recites that the inductance element comprises a plurality of coils.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the published specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The specification discloses adjusting electric current discharged by the condenser by “changing inductance of the inductance element e.g.: by changing the inductance of the coil, or by changing the distance between the coil and the conductive plate above the piezo-element.” ([0015], as published). Par. [0054] reiterates that the inductance may be adjusted by changing the spacing distance 103 (see fig. 2, and spacing 103 between coil 102 and conductive plate 105), which “modulates the electric current pulse function which in turn also changes the size, shape or localization of the shock wave focus volume.” Par. [0059] also discusses that “the spacing distance 103 is adjustable before, or after treatment.” Par. [0062] goes on to explain that “multiple coils that each may have different inductance […and …] may be connected to or disconnected from the electrical circuit, or may be moved with respect to one another, for example by changing their orientation, during a treatment in order to modify the electric current pulse provided to the piezo-element.” Applicant therefore discloses adjusting the spacing distance between a coil and a conductive plate or switching between different coils having different inductances in order to adjust the electric current discharged by the condenser. 
However, those of ordinary skill in the art would therefore not understand the specification to disclose any physical structure that is capable of performing the claimed function of “adjust[ing] a magnitude or a duration of the pulse of electric current discharged by the condenser.” The specification therefore fails to disclose the corresponding structure.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36 - 47 and 49 - 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 36 recites an “inductance element comprising a coil … wherein the inductance element … adjusts a magnitude or a duration of the pulse of electric current discharged by the condenser” (lines 4 - 8). 
The specification discloses adjusting electric current discharged by the condenser by “changing inductance of the inductance element e.g.: by changing the inductance of the coil, or by changing the distance between the coil and the conductive plate above the piezo-element.” ([0015], as published). Par. [0054] reiterates that the inductance may be adjusted by changing the spacing distance 103 (see fig. 2, and spacing 103 between coil 102 and conductive plate 105), which “modulates the electric current pulse function which in turn also changes the size, shape or localization of the shock wave focus volume.” Par. [0059] also discusses that “the spacing distance 103 is adjustable before, or after treatment.” Par. [0062] goes on to explain that “multiple coils that each may have different inductance […and …] may be connected to or disconnected from the electrical circuit, or may be moved with respect to one another, for example by changing their orientation, during a treatment in order to modify the electric current pulse provided to the piezo-element.”
Applicant therefore discloses adjusting the spacing distance between a coil and a conductive plate or switching between different coils having different inductances in order to adjust the electric current discharged by the condenser. 
However, in contrast, applicant has claimed a single “inductance element comprising a coil … [that] adjusts a magnitude or a duration of the pulse of electric current discharged by the condenser.” 
There is thus insufficient written description of the recited “inductance element.” 

As discussed above, the claimed “inductance element” is interpreted under 35 U.S.C. 112, sixth paragraph, to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. However, those of ordinary skill in the art would therefore not understand the specification to disclose any physical structure that is capable of performing the claimed function of “adjust[ing] a magnitude or a duration of the pulse of electric current discharged by the condenser.”
There is thus insufficient written description of the recited “inductance element” for this reason, as well. See MPEP 2181.II.A. 

Claim 42 recites “the inductance element comprises a plurality of coils … wherein the plurality of coils may be connected or disconnected in the inductance element.”
The specification a plurality of coils that may be connected to or disconnected from the electrical circuit ([0062], as published). However, the specification discloses that the inductance element is a coil (“inductance element 102 (e.g. coil),” [0052], [0054], 0060], [0061]). 
The specification does not disclose a plurality of coils that “may be connected or disconnected in the inductance element.” In contrast, each of the disclosed coils is described as an inductance element. 
There is thus insufficient written description of the subject matter of claim 42.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36 - 47 and 49 - 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 36 is indefinite because claim limitation “inductance element comprising a coil …; wherein the inductance element … adjusts a magnitude or a duration of the pulse of electric current discharged by the condenser” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As discussed above, applicant discloses adjusting the spacing distance between a coil and a conductive plate or switching between different coils having different inductances in order to adjust the electric current discharged by the condenser. Those of ordinary skill in the art would therefore not understand the specification to disclose any physical structure that is capable of performing the claimed function of “adjust[ing] a magnitude or a duration of the pulse of electric current discharged by the condenser.” It is unclear what physical structure that the claim is attempting to recite to perform the claimed function. For the purposes of art, any inductor circuitry having adjustable inductance will be interpreted as meeting the claim limitation.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 36 is further indefinite because it is unclear what items are intended be included in the “inductance element.” The claim recites “an applicator having a pad, an inductance element comprising a coil, at least one piezo-element, a conductive plate coupled to the at least one piezo-element, and an acoustic lens.” It is unclear if the claim intends that:
(1) the “inductance element” comprises the coil and the applicator ‘has’ “at least one piezo-element, a conductive plate coupled to the at least one piezo-element, and an acoustic lens”; or
(2)  the “inductance element” comprises “a coil, at least one piezo-element, a conductive plate coupled to the at least one piezo-element, and an acoustic lens.”
For the purposes of art, the claim will be interpreted as intending the that inductance element” comprises only the coil. 

Claim 42 is indefinite because it is unclear what is meant by “the inductance element comprises a plurality of coils … wherein the plurality of coils may be connected or disconnected in the inductance element.” As discussed in the written description rejections above, the specification a plurality of coils that may be connected to or disconnected from the electrical circuit ([0062], as published). However, the specification discloses that the inductance element is a coil (“inductance element 102 (e.g. coil),” [0052], [0054], 0060], [0061]). The specification does not disclose a plurality of coils that “may be connected or disconnected in the inductance element.” In contrast, each of the disclosed coils is described as an inductance element.  Those of ordinary skill in the art would not understand how a coil “may be connected or disconnected in”  itself, since each coil is disclosed as being an inductance element.

Claim 42 is further indefinite because there is unclear antecedent basis for “a plurality of coil” in line 3. It is unclear if this is the “plurality of coils” recited in line 2.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 36 - 37 are rejected under 35 U.S.C. 103 as being unpatentable over Krause et al. (US 5,545,124, of record, hereinafter “Krause”) in view of Emmert (US 4,721,874) and Iwama et al. (US 5,076,277, hereinafter “Iwama”).
Regarding claim 36, Krause shows a device for shock wave production to treat a patient's body (abstract), comprising: 
an applicator (“acoustic pressure pulse source 1,” col. 4, lines 1 - 2  and element 1 of fig. 1) having: a pad (“acoustic coupler 4, such as a water bag or a hydrogel disk,” col. 5, lines 64 - 67, and element 4 of fig. 1); an inductance element comprising a coil (coil 12, col. 5, lines 40 - 45 and fig. 2); a piezo-element (“piezoelectric sources,” col. 6, lines 10 - 15), a conductive plate coupled to the piezo-element (planar membrane 10 containing an electrically conductive material, col. 5, lines 36 - 40 and fig. 2); and an acoustic lens (“lens 7 is disposed in front of the shockwave generator 6,” col. 4, lines 49 - 52 and fig. 2);
wherein the piezo-element is configured to generate a shock wave in response to a pulse of electric current obtained from the inductance element (acoustic pressure pulse source 1 emits focused acoustic pressure pulses in the form of shockwaves, col. 4, lines 1 - 2  and element 1 of fig. 1).
Krause fails to show that the device comprises a condenser and a switch configured to discharge a pulse of electric current with a voltage in a range from 1 kV to 90 kV. In addition, Krause fails to show that the inductance element is connected in series with the condenser and adjusts a magnitude or a duration of the pulse of electric current.
Emmert, in applicant’s field of endeavor of mechanical acoustic impedances, impedance matching, and acoustic resonators (CPC group G10K11/02), discloses viscosity measuring instruments. Emmert teaches a condenser (capacitor 24, col. 3, lines 63 - 66 and fig. 2) configured to discharge a pulse of electric current, wherein an inductance element is connected in series with the condenser and adjusts a magnitude or a duration of the pulse of electric current (“adjustable inductor 26 connected in series,” col. 3, lines 63 - 66 and fig. 2).
	Iwama discloses a calculus destroying apparatus includes piezoelectric elements. Iwama teaches a switch (switch 9, col. 4, lines 14 - 17 and fig. 2) configured to facilitate discharge a pulse of electric current.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Krause to include a condenser configured to discharge a pulse of electric current, and to have the  inductance element be connected in series with the condenser and adjust a magnitude or a duration of the pulse of electric current, as taught by Emmert, in order to simplify manufacturing processes and reduce associated expenses by using conventional and well-understood circuitry components in the device to supply power to the transducer.
 	It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Krause and Emmert to include a switch to facilitate discharge of the pulse of electric current, as taught by Iwama, in order to regulate the flow of current within the device, as is notoriously well-understood in the art. 
	 In the combined invention of Krause, Emmert, and Iwama, the condenser and switch are at least physically capable of being used to a pulse of electric current that has a voltage in a range from 1 kV to 90 kV. The condenser and switch of the combined invention of the prior art therefore meets this functional recitation in the claim. 
	The combined invention of Krause, Emmert, and Iwama is interpreted as meeting the claim as best understood in light of the written description and clarity deficiencies discussed in the 35 U.S.C. 112(a) and 112(b) rejections above. 

Regarding claim 37, the combined invention of Krause, Emmert, and Iwama discloses the claimed invention substantially as noted above. Further, the device of the combined invention of the prior art is at least physically capable of being used with a pulse of electric current that has a full width at half maximum in a range of 0.05 - 30 microseconds. The device of the prior art therefore meets this functional recitation of the claim. 

Claims 38 - 39 are rejected under 35 U.S.C. 103 as being unpatentable over Krause, Emmert, and Iwama as applied to claim 36 above, and further in view of Little et al. (US 2013/0096436, of record, hereinafter “Little”).
Regarding claim 38, the combined invention of Krause, Emmert, and Iwama discloses the claimed invention substantially as noted above.
Krause fails to show that the inductance element has an inductance in the range of 1 micro-Henry to 6 milli-Henry.
	Little discloses an inductive tuning system for ultrasound transducers (title) in therapeutic ultrasound systems ([0014]). Little teaches an inductance element has an inductance in the range of 2 - 7 micro-Henry ([0015]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Krause, Emmert, and Iwama to have the inductance element have an inductance in the range of 2 - 7 micro-Henry, as taught by Little, in order to withstand prolonged exposure to the high power levels used in high intensity ultrasound systems, as suggested by Little ([0003]). 
	The inductance range in the combined invention of Krause, Emmert, Iwama, and Little renders obvious a range of 1 micro-Henry to 6 milli-Henry, as the claimed value of “1 micro-Henry to 6 milli-Henry” overlaps or lies within the range of 2 - 7 micro-Henry disclosed by the prior art. See MPEP 2144.05.I. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).	

Regarding claim 39, the combined invention of Krause, Emmert, and Iwama discloses the claimed invention substantially as noted above.
Krause fails to show that the inductance element has an adjustable inductance.
	Little teaches that the inductance element has an adjustable inductance (“selectable inductance values can be within a range suitable for a particular transducer configuration,” [0015]; “tuning assembly 26 is adjustable to provide a selected inductance value,” [0035]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Krause, Emmert, and Iwama to have the inductance element have an adjustable inductance, as taught by Little, in order to facilitate withstanding prolonged exposure to the high power levels used in high intensity ultrasound systems, as suggested by Little ([0003]). 

Claims 43 - 47 are rejected under 35 U.S.C. 103 as being unpatentable over Krause, Emmert, and Iwama as applied to claim 36 above, and further in view of Bockenstedt et al. (US 2009/0171252, of record, hereinafter “Bockenstedt”). 
Regarding claims 43 - 47, the combined invention of Krause, Emmert, and Iwama discloses the claimed invention substantially as noted above.
	Krause fails to show that the applicator comprises a cavity filled with a quantity of material, the material having the claimed flexural strength, tensile strength, acoustic impedance, dielectric constant, and dielectric strength	recited in claims 43 - 47, respectively. 
Bockenstedt discloses a therapy head for an ultrasound system. Bockenstedt teaches a cavity filled with a quantity of epoxy (filler material is typically an epoxy, [0059]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Krause, Emmert, and Iwama to include a cavity filled with a quantity of epoxy, as taught by Bockenstedt, in order to use typical filler materials, as suggested by Bockenstedt ([0059]). 
The combined invention of the prior art is silent as to the flexural strength, tensile strength, acoustic impedance, dielectric constant, and dielectric strength of the epoxy filler. However, applicant’s specification explains that epoxide is a suitable filler material that possesses the material properties recited in instant claims 43 - 47 ([0044] - [0050], as published).
	Therefore, the material properties of the epoxy filler in the combined invention of the prior art either anticipate or render obvious the material property ranges of claims 43 - 47, as the clamed material property ranges are identical, overlap, or lie within the range disclosed by the prior art. See MPEP 2144.05.I. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).	

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Krause et al. (US 5,545,124, of record, hereinafter “Krause”) in view of Emmert (US 4,721,874) and Bockenstedt et al. (US 2009/0171252, of record, hereinafter “Bockenstedt”).
Regarding claim 48, Krause shows a device for shock wave production to treat a patient's body (abstract), comprising: 
a coil (coil 12, col. 5, lines 40 - 45 and fig. 2); and 

an applicator (“acoustic pressure pulse source 1,” col. 4, lines 1 - 2  and element 1 of fig. 1); 
wherein the applicator comprises a pad (“acoustic coupler 4, such as a water bag or a hydrogel disk,” col. 5, lines 64 - 67, and element 4 of fig. 1), a piezo-element (“piezoelectric sources,” col. 6, lines 10 - 15), and an acoustic lens (“lens 7 is disposed in front of the shockwave generator 6,” col. 4, lines 49 - 52 and fig. 2); 
wherein the piezo-element is configured to generate at least one shock wave in response to the pulse of electric current (acoustic pressure pulse source 1 emits focused acoustic pressure pulses in the form of shockwaves, col. 4, lines 1 - 2  and element 1 of fig. 1); 
wherein the acoustic lens is configured to focus the shock wave (focusing, col. 4, lines 49 - 52 and fig. 2).
Krause is silent as to the applicator being coupled to a condenser as a power supply that is configured to generate a pulse of electric current. Krause also fails to show that the piezo-element is fixed in the applicator by a material having a dielectric constant in a range of 1.1 to 150 and a dielectric strength in a range of 15 kV/mm to 60 kV/mm and a flexural strength in a range of 40 MN/m2 to 300 MN/m2.
Emmert, in applicant’s field of endeavor of mechanical acoustic impedances, impedance matching, and acoustic resonators (CPC group G10K11/02), discloses viscosity measuring instruments. Emmert teaches an applicator coupled to a condenser (capacitor 24, col. 3, lines 63 - 66 and fig. 2) as a power supply that is configured to generate a pulse of electric current. 
Bockenstedt discloses a therapy head for an ultrasound system. Bockenstedt teaches a piezo-element fixed in an applicator by a quantity of epoxy (filler material is typically an epoxy, [0059]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Krause to have the applicator be coupled to a condenser as a power supply that is configured to generate a pulse of electric current, as taught by Emmert, in order to provide conventional and well-understood circuitry components in the device to supply power to the transducer.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Krause and Emmert to have the piezo-element be fixed in an applicator by a quantity of epoxy, as taught by Bockenstedt, in order to use typical filler materials, as suggested by Bockenstedt ([0059]). 
The combined invention of the prior art is silent as to the flexural strength, tensile strength, acoustic impedance, dielectric constant, and dielectric strength of the epoxy filler. However, applicant’s specification explains that epoxide is a suitable filler material that possesses the material properties recited in instant claim 48 ([0044] - [0050], as published).
	Therefore, the material properties of the epoxy filler in the combined invention of the prior art either anticipate or render obvious the material property ranges of claim 48, as the clamed material property ranges are identical, overlap, or lie within the range disclosed by the prior art. See MPEP 2144.05.I. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).	

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Krause, Emmert, Iwama, and Bockenstedt as applied to claim 47 above, and further in view of Freiburg et al. (US 10,743,838, hereinafter “Freiburg”). 
Regarding claim 49, the combined invention of Krause, Emmert, Iwama, and Bockenstedt discloses the claimed invention substantially as noted above.
	Krause fails to show that the applicator pad has an acoustic impedance in a range of 0.5-6 MRayl.
Freiburg discloses acoustic signal transmission couplants. Freiburg suggests an applicator pad that has an acoustic impedance in a range of less than 2.0 MRayl (“hydrogel … impedance of 1.5 MRayls,” col. 6, lines 19 - 25; impedance of 2.0 MRayls or less, col. 17, lines 41 - 45).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Krause, Emmert, Iwama, and Bockenstedt to have the applicator pad have an acoustic impedance in a range of less than 2.0 MRayl, as taught by Freiburg, in order to achieve good acoustic coupling, as is well-understood in the art. 
The acoustic impedance range in the combined invention of Krause, Emmert, Iwama, Bockenstedt, and Freiburg renders the claimed range of 0.5-6 MRayl obvious, as the claimed range overlaps or lies within the range of disclosed by the prior art. See MPEP 2144.05.I. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).	

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Krause, Emmert, Iwama, and Bockenstedt as applied to claim 47 above, and further in view of Krone et al. (US 2019/0060675, hereinafter “Krone”). 
Regarding claim 50, the combined invention of Krause, Emmert, Iwama, and Bockenstedt discloses the claimed invention substantially as noted above.
	Krause fails to show that the applicator pad has a rigidity in a range of shore durometer 00-09 to A 80.
Krone discloses a handheld ultrasound device and corresponding methods used for rejuvenating the vulvovaginal area of the user (abstract). Krone teaches an applicator pad that has a rigidity in a range of shore durometer 00-09 to A 80 (“Silicone with a Shore 10A Hardness provided the right trade off between deformability, durability, and tackiness,” [0122]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Krause, Emmert, Iwama, and Bockenstedt to have the applicator pad have a rigidity in a range of shore durometer 00-09 to A 80, as taught by Krone, in order to achieve a desired trade-off between deformability, durability, and tackiness, as suggested by Krone ([0122]). 

Claims 51 - 55 are rejected under 35 U.S.C. 103 as being unpatentable over Krause, Emmert, Iwama, and Bockenstedt as applied to claim 47 above, and further in view of Grob et al. (US 2012/0157888, of record, hereinafter “Grob”). 
Regarding claim 51, the combined invention of Krause, Emmert, Iwama, and Bockenstedt discloses the claimed invention substantially as noted above.
	Krause fails to show that the piezo-element has a diameter in the range of 1 cm to 20 cm.
	Grob discloses a device for generating an ultrasonic field and method of lypolysis. Grob teaches a piezo-element having a diameter in the range of 1 cm to 20 cm (“piezo element has a diameter of between 20 and 70 mm,” [0015]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Krause, Emmert, Iwama, and Bockenstedt to have the piezo-element have a diameter in the range of 1 cm to 20 cm, as taught by Grob, in order to achieve the desired intensity distribution of the device, as suggested by Grob ([0015]). 

Regarding claim 52, the combined invention of Krause, Emmert, Iwama, Bockenstedt, and Grob discloses the claimed invention substantially as noted above.
	Krause fails to show that the piezo-element has a volume in the range of 1.5 cm3 to 600 cm3.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Krause, Emmert, Iwama, Bockenstedt, and Grob to have the piezo-element have a volume in the range of 1.5 cm3 to 600 cm3, in order to select desired dimensions of the element to ensure that the element fits as desired within the device and functions as intended to produce shock waves. The choice of desired dimensions for structural components is deemed to be an obvious matter of design choice for those of ordinary skill in the art.

Regarding claims 53 - 55, the combined invention of Krause, Emmert, Iwama, Bockenstedt, and Grob discloses the claimed invention substantially as noted above. Further, the piezo-element of the prior art is at least physically capable of being used to generate a focus volume having a maximum horizontal and/or vertical focus volume cross sectional dimension in a range of 0.1 mm to 100 mm. Similarly, the piezo-element of the prior art is at least physically capable of being used to generate shock wave having a focus volume, and wherein the energy of the shock wave in at least part of the focus volume is in a range of 0.01 mJ/mm2 to 20 mJ/mm2. The piezo-element of the prior art therefore meets the functional recitation of the claim. 

Response to Arguments
Applicant’s arguments with respect to the claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Emmert and Iwama are introduced to address the limitations of new claim 36 that have not been previously examined. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793